Citation Nr: 1636966	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include panic disorder, manic-depressive disorder, agoraphobia with panic, and anxiety disorder. 

2.  Entitlement to service connection for a concussion.

3.  Entitlement to service connection for an umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran had active service from July 1982 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran's acquired psychiatric disorder claim was denied in the November 2009 rating decision and the concussion and umbilical hernia claims were denied in the April 2013 rating decision. 

With regard to the acquired psychiatric disorder claim, the Veteran testified at a Travel Board hearing in November 2011 which was chaired by a Veterans Law Judge who is no longer employed by the Board.  

In September 2012, the Board remanded the Veteran's acquired psychiatric disorder claim. 

In a July 2014 letter, the Veteran and his representative were notified by the Board that the Veterans Law Judge who conducted the November 2011 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter. The Veteran responded within 30 days from the July 2014 letter and requested a videoconference hearing at the Lincoln RO as to his acquired psychiatric disorder claim on appeal.  Concurrently, on his May 2014 VA Form 9, the Veteran requested a Travel Board hearing as to his concussion and umbilical hernia claims.

In October 2014, the claims on appeal were remanded in order to schedule the Veteran for a Board hearing.  

In a January 2015 letter, the Veteran was notified that he was scheduled for a video conference hearing before the Board in March 2015.  The Veteran failed to report for the hearing or provide good cause for his failure to appear.  As such, the Veteran is not prejudiced by the Board's adjudication of the issues on appeal.  

The Board notes that additional medical records and VA examination reports were associated with the claims file after a supplemental statement of the case (SSOC) was issued with regard to the claim for an acquired psychiatric disorder and a statement of the case (SOC) was issued with regard to the claim for an umbilical hernia.  Although the claims were not readjudicated by the Agency of Original Jurisdiction (AOJ) after the receipt of this evidence, the evidence is either duplicative or unrelated to the issues decided herein.  As the evidence is relevant to the claim for a concussion, the Board will remand that claim.  

The issue of entitlement to service connection for a concussion being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The claims file is void of any competent evidence linking an acquired psychiatric disorder to the Veteran's active service.

2.  The claims file is void of any competent evidence linking a diagnosis of an umbilical hernia to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for an acquired psychiatric disability to include panic disorder, manic-depressive disorder, agoraphobia with panic, and anxiety disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

2.  Criteria for service connection for an umbilical hernia have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303 (d).

Finally, 38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder related to his active duty service.  

For historical purposes, the Veteran filed a claim for entitlement to service connection for an acquired psychiatric disorder in July 2009.  The claim was denied in a November 2009 rating decision. The Veteran disagreed with the denial of the claim, and this appeal ensued.

A review of the Veteran's service treatment reports reflects normal psychiatric evaluations at the Veteran's May 1982 enlistment examination and June 1985 separation examination.  The Veteran denied depression or excess worry and nervous trouble of any sort on a report of medical history form prepared in conjunction with the separation examination.  The records do not reflect any complaints, findings, or treatment for any psychiatric disorder.  

Post-service VA treatment reports dated as early as November 2000 reflect diagnoses of generalized anxiety disorder, panic disorder with agoraphobia, depressive disorder, and major depressive disorder.

At the November 2011 hearing before the Board, the Veteran testified that he began having nightmares and panic attacks during boot camp.  He indicated that he finally sought treatment for panic attacks at VA after service.  He could not recall the date he initially sought psychiatric treatment at VA.  

At a December 2012 VA mental health examination, the Veteran reported that he first felt significant anxiety during boot camp and had panic with authority.  He endorsed depression and panic attacks brought on by confrontations and being in groups of people and with authority figures.  Following a review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with major depressive disorder, generalized anxiety disorder, alcohol dependence in partial remission, and active nicotine dependence.  The examiner indicated it is possible that the Veteran also has mood disorder secondary to substance abuse (depression secondary to alcohol dependence).  

The examiner opined that the Veteran's psychiatric disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran did not seek treatment for any psychiatric symptoms in service.  He initially sought psychiatric treatment after service in 2000.  The examiner indicated that the Veteran was able to complete his military obligation although he had some difficulty with alcohol use on active duty.  The examiner concluded that there was not sufficient evidence to establish military service as the cause of the Veteran's current psychiatric conditions.  

Considering all the evidence of record, the Board has determined that the Veteran does not have an acquired psychiatric disorder, to include panic disorder, manic-depressive disorder, agoraphobia with panic, and anxiety disorder, related to his active duty service.

The Veteran's service treatment records are complaint void of any diagnosed psychiatric disorder.  The Board therefore finds that a chronic acquired psychiatric disorder is not shown during service.  Moreover, as the earliest post-service medical evidence of an acquired psychiatric disorder is dated in 2000, which is about 15 years after separation from service, continuity of symptomatology has not here been established.  Finally, there is no competent medical evidence to show that the Veteran has an acquired psychiatric disorder that is related to his service. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed psychiatric disorders.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


Umbilical Hernia

The Veteran contends that he has an umbilical hernia related to his active duty service.  

For historical purposes, the Veteran filed a claim for entitlement to service connection for an umbilical hernia in September 2012.  The claim was denied in an April 2013 rating decision. The Veteran disagreed with the denial of the claim, and this appeal ensued.

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for an umbilical hernia.

Post-service treatment reports are negative for any reference to treatment for or a diagnosis of an umbilical hernia.  

As a result, there is no evidence to establish the presence of an umbilical hernia during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The best evidence at this time simply fails to establish the current presence of an umbilical hernia during any period of active service or since that time.  Consequently, entitlement to service connection for an umbilical hernia is denied.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, an examination in this case has been undertaken with regard to the acquired psychiatric disorder claim.   Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained. 

With regard to the claim for entitlement to service connection for an umbilical hernia, while a VA medical opinion was not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, there is no evidence of a diagnosis of an umbilical hernia during the pendency of the appeal.  As such, VA's duty to provide an examination with an opinion is not triggered with regard to this matter.  See Waters, 601 F.3d 1274.

ORDER

Entitlement to service connection for an acquired psychiatric disorder to include panic disorder, manic-depressive disorder, agoraphobia with panic, and anxiety disorder is denied. 

Entitlement to service connection for an umbilical hernia is denied.


REMAND

A remand is necessary before a decision can be reached with regard to the claim for a concussion.  

As noted in the introduction, additional medical evidence was associated with the claims file after the statement of the case was issued in May 2014.  Prior to the submission of VA treatment reports dated in May 2014 (after the statement of the case was issued) there was no evidence of a diagnosed concussion.  The VA treatment reports dated in May 2014 reflect that the Veteran was noted to have cognitive deficits suggestive of major neurocognitive disorder, likely due to traumatic brain injury.  

As those records contain a pertinent diagnosis and objective findings regarding the Veteran's claimed concussion, a SSOC should be issued.  See 38 C.F.R. § 19.31 (2015) (stating that the purpose of an SSOC is to inform the Veteran of any material changes in, or additions to the information provided in the statement of the case).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service connection for a concussion.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC, and an appropriate period to respond.  Then, return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


